87 F.3d 1326
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert WYRICK, Jr., Plaintiff-Appellant,v.Ronald ALLISON, a/k/a Ronald Alessio, a/k/a Dr. Rinaldo;Cynthia Allison, Defendants-Appellees.
No. 95-16333.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN, JR. and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Robert Wyrick, Jr., a former California attorney, appeals pro se the district court's dismissal for lack of subject matter jurisdiction of his diversity action seeking damages against Ronald and Cynthia Allison for breach of an oral agreement regarding attorney's fees.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.


3
The district court dismissed Wyrick's action "for the reasons stated in the court's oral analysis in open court" at the hearing on the Allisons' motion to dismiss.   Wyrick failed to provide this court with a transcript of the hearing.   Without a transcript, we cannot review Wyrick's claims of error.   Accordingly, we dismiss this appeal.   See Fed.R.App.P. 10(b)(2);  Syncom Capital Corp. v. Wade, 924 F.2d 167, 169-170 (9th Cir.1991).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3